Lewis S. Greenleaf, Jr. v. Commissioner.Greenleaf v. CommissionerDocket No. 106450.United States Tax Court1942 Tax Ct. Memo LEXIS 37; 1 T.C.M. (CCH) 415; T.C.M. (RIA) 42625; December 16, 1942*37  Charles H. Buckley, Esq., for the petitioner. William G. Ruymann, Esq., for the respondent.  OPPERMemorandum Opinion OPPER, J.: This proceeding brings into issue deficiencies in income tax for the years 1938 and 1939 in the respective amounts of $43.65 and $2,533.76. The facts as submitted by the parties by stipulation and exhibits thereto are hereby found accordingly. Petitioner filed his individual income tax return for the taxable years in question with the collector of internal revenue, 14th District, Albany, New York. Since the trust created by petitioner authorized him as trustee to pay or apply the income therefrom "for the use, education, maintenance and support" of his two minor children, the entire amount was correctly included in petitioner's gross income under Revenue Act of 1938, section 167.   ;  . If there were otherwise any force to the contention that, in spite of the terms of the trust, petitioner was without power to use the funds for the specified purposes, we should be reluctant to accede to it here in view of petitioner's own conduct*38  and the practical construction thus accorded. Any justification for using the trust funds for the support of the children in 1937 and 1938 would be no less effective in 1939. See  , certiorari denied,  . Decision will be entered for respondent.